DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Allowed Claims: Claims 1-19 are allowed. 
Applicant’s amendments and remarks are sufficient to overcome the 35 U.S.C. 112 first paragraph and second paragraph rejections of claims 1-19. These rejections are respectfully withdrawn. 
Reasons for Allowance - the following is an examiner’s statement of reasons for allowance: 
Independent Claim 1, and similarly Independent Claims 15-16 and 18 recites: 
“1.    (Original) An input apparatus for a computer comprising an outer case having at least one detachably mounted control member, the member comprising first parts of an attachment system for mating with second parts of an attachment system provided on the outer case of the controller, the attachment system comprising a first complementary engagement mechanism, a second complementary engagement mechanism and a complementary locking mechanism, wherein the first complementary engagement mechanism is operably engagable without engaging the second complementary engagement mechanism and the complementary locking mechanism, the second complementary engagement mechanism is operably engagable upon engagement of the first complementary engagement mechanism, the second complementary engagement mechanism is operably engagable without engaging the complementary locking mechanism, the 

“16.    (Original) A control member for detachable mounting to input apparatus for a computer comprising an outer case one, the control member comprising first parts of an attachment system for mating with second parts of an attachment system provided on the outer case of the controller, the attachment system comprising a first complementary engagement mechanism, a second complementary engagement mechanism and a complementary locking mechanism, wherein a first part of the first complementary engagement mechanism comprises a first tongue for sliding engagement within a first groove and a first part of the second complementary engagement mechanism comprises a second tongue engaging within a second groove and a first part the complementary locking mechanism comprises a pawl for engaging with a ratchet.”

“18.    (Original) A hand held controller for a games console comprising:
an outer case;
a plurality of controls located on a front face and top face of the controller;
the controller being shaped to be held in both hands of a user such that the user's thumbs are positioned to operate controls located on the front face of the controller and the user's index fingers are positioned to operate controls located on the top face of the controller; wherein
the controller further comprises a channel a back face of the controller for receiving at least one additional control member located and arranged such that the at least one additional control member is in a position operable by the middle finger of a user, 

Regarding U.S.C. § 112: 
		The claim amendments herein satisfy the requirements of § 112. 
Regarding the prior art: 
Applicant’s remarks include persuasive arguments for why the claimed invention is patentable over the prior art (see Remarks, 01/05/2021, pages 9-12). 
Upon conducting an updated search, the closest prior art appears to be U.S. Patent Application Publication 2015/0238855 A1 to Uy et al. and 2012/0322553 A1 to Burgess et al. Burgess generally discloses an improved controller (10) for a game console that is intended to be held by a user in both hands in the same manner as a conventional controller (1), which has controls on the front operable by the thumbs 

    PNG
    media_image1.png
    694
    478
    media_image1.png
    Greyscale

Uy generally discloses a game controller including a housing; a plurality of game controls disposed on a first side of the housing; a lever disposed on a second side of the housing; a first switch configured to contact a first end region of the lever; and a second switch configured to contact a second end region of the lever.  Levers 500, 502, which are detachable from a game controller 504, are shown in FIG. 5A illustrating a perspective view of the game controller 504 as seen from its top side accommodating a plurality of game controls 506, and in FIG. 5B illustrating another perspective view of the game controller 504 on its underneath (bottom) side having respective recesses 508, 510 to receive the levers 500, 502.  The levers 500, 502 are detachably secured by respective screws 512, 514.  The recesses 508, 510 may be formed on the housing at the underneath side of the game controller 504.

    PNG
    media_image2.png
    489
    512
    media_image2.png
    Greyscale

However, Burgess and/or Uy in combination or taken alone, does not disclose the limitations cited above.   As such, for at least these reasons, Examiner have found these limitations in combination with the other limitations of the claim are neither anticipated by nor obvious over the closest prior art. Therefore, for at least these reasons, claims 1-19 are allowable over the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419.  The examiner can normally be reached on M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /OMKAR A DEODHAR/Primary Examiner, Art Unit 3715